PER CURIAM.
Appellant claims that the trial court erred in failing to sentence him in accord with the provisions of Section 39.111(6), Florida Statutes (1979). We agree. The state proceeded against appellant, a juvenile, by direct information filed pursuant to the provisions of Section 39.04(2)(e)4, Florida Statutes (1979). In such case the trial court is obligated, when imposing adult sanctions on a juvenile as was done here, to make findings of fact and evaluate the juvenile based on the criteria set out in Section 39.111(6). State v. Cain, 381 So.2d 1361 (Fla.1980); Stallins v. State, 385 So.2d 1171 (Fla.2d DCA 1980). But see Postell v. State, 383 So.2d 1159 (Fla.3d DCA 1980).
Accordingly, the sentence of the appellant is hereby vacated and this cause is remanded for further proceedings in accord herewith.
LETTS, C. J., and ANSTEAD and HERSEY, JJ.,- concur.